          Case 1:09-cv-00490-SS Document 27 Filed 09/01/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

UNITED STATES OF AMERICA, )
                          )
           Plaintiff,     )                  Civ. No. 1:09-cv-00490-SS
                          )
 v.                       )
                          )
STATE OF TEXAS, et al.,   )
                          )
           Defendants.    )


                        NOTICE OF APPEARANCE OF COUNSEL

       Please take notice that Shayna Stern will appear as counsel on behalf of Plaintiff,
United States of America. Please direct notices, pleadings, orders, and other papers to the
undersigned at the address listed below.

       Shayna Stern
       DC Bar No. 1617212
       Trial Attorney
       150 M Street, NE
       Washington, DC 20002
       Telephone: (202) 598-0485
       Shayna.Stern2@usdoj.gov


Dated: September 1, 2021                         Respectfully submitted,

                                                 /s/ Shayna Stern____________

                                                 SHAYNA STERN
                                                 DC Bar No. 1617212
                                                 Trial Attorney
                                                 United States Department of Justice
                                                 Civil Rights Division
                                                 Special Litigation Section
                                                 150 M Street, NE
                                                 Washington, DC 20002
                                                 Telephone: (202) 598-0485
                                                 Shayna.Stern2@usdoj.gov




                                                1
          Case 1:09-cv-00490-SS Document 27 Filed 09/01/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I certify that on September 1, 2021, I electronically filed the foregoing with the Clerk of
Court using the CM/ECF system, which will send notification to all counsel of record in this
case.


                                                     /s/ Shayna Stern______________
                                                     SHAYNA STERN
                                                     Trial Attorney




                                                 2
